 62DECISIONS OF NATIONAL LABOR RELATIONS BOARDJames J. Flanagan Stevedores and Robert AlvinBienvenu,Jr., and James E. Phillips, Individuals.Cases 23-CA-2282, 23-CA-2282-2November 2, 1967DECISION AND ORDERBY MEMBERS BROWN,JENKINS,AND ZAGORIAOn February 2, 1967, Trial Examiner William J.Brown issued his Decision in the above-entitledproceeding, finding that Respondent had engagedin and was engaging in certain unfair labor prac-tices, and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.The Trial Examiner also found that Respondenthad not engaged in other violations alleged in thecomplaint and recommended dismissal as to them.Thereafter, Respondent filed exceptions and a sup-porting brief. The General Counsel filed limited ex-ceptions and a supporting brief, and Respondentfiled an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs, and the entire record in the case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner, with the followingmodifications:We agree with the Trial Examiner's conclusionthat Respondent violated Section 8(a)(3) and (1) ofthe Act by withholding 2 days' pay from Bienvenuand by not paying him his share of the profit-sharingplan.We further agree with the Trial Examiner'sfinding that Respondent did not violate Section8(a)(3) and (1) by withholding from Phillips hisshare of the profit-sharing plan. We also adopt theTrial Examiner's conclusion that Respondent didnot violate Section 8(a)(3) and (1) by refusing to callBienvenu and Phillips through the Union's hiringhall to prepare certain reports which they hadprepared prior to the existing collective-bargainingcontract. However, we do so for different reasons,which are detailed below. .In this connection, we note the following findingsof fact which are set forth in the companion case,James J. Flanagan Stevedores,168 NLRB. Asdiscussed therein, the arbitration award of May 27,1966, affecting Bienvenu, only interpreted the con-tract and did not pass upon which employees thecertified bargaining unit covered. Furthermore, theUnion was certified for a unit of "steamship clerks,clerks, checkers and tallymen." The word "clerks"as used in the certified unit description is am-biguous and the meaning was never litigated, as theparties in the representation case involving Re-spondent agreed to a stipulation for certificationupon consent election.'Moreover, prior to the execution on November1, 1965, of the existing collective-bargaining agree-ment, Bienvenu and Phillips were regular monthlyclerks.As such, Bienvenu primarily prepared theArmy work report and for a minor portion of histime "clerked ships." Phillips primarily "clerkedships"2 and in addition prepared various special re-ports, including the daily working report, which issimilar to the Army work report except that it is forcommercial vessels, and also the daily receivingreport .3 According to the president of Respondentand also the president of P.C. Pfeiffer StevedoringCompany, the work of a clerk and checker involvesthe physical counting of cargo from wharf to vesseland vessel to wharf.4 Bienvenu testified to substan-tially the same definition. Phillips testified that"clerking a ship" meant loading a ship.After about 15 bargaining sessions, the Respond-ent and the Union negotiated the contract referredtoabove.Throughout such negotiations, theRespondent's representative stated that after theexecution of the contract the Respondent would notemploy regular monthly clerks because as of thatdateRespondent would secure such clerks asneeded through the union hiring hall.The contract describes the bargaining unit as:1.SCOPE OF WORK(A) The scope of work involved in this con-tract shall cover all Clerks, Checkers or Tal-lymen employed in checking, receiving or'Case 23-RC-2436 See transcript inTexas Stevedores Co ,Cases23-RC-2435 through 24412 It is not clear from the record how much time Phillips spent on prepar-ing the special reports but he himself testified that his primary duty wasclerking shipsHe further testified that he collected the data for the dailyworking report while he was clerking a ship, and that he prepared the dailyreceiving report in time left over from his duties involved in clerking aship,Both the Army work report and the commercial daily working reportlist items for which theRespondentis entitled to reimbursement above theregular commodity rate These items, for example, include extra labor, ex-cessive weight or bulky size of cargo, special overtime, and deadume dur-ing rain The daily receiving report shows such information as how thecargo was brought to port, the amount and type of cargo, the destinationport, the mark on the bag or drum, and the number of units the cargo wasover or short"At most, according to the president of Pfeiffer Stevedoring Company,the work of clerks and checkers could include the transposing of certainfigures showing the count of cargo, which figures the clerk turned in to theoffice A clerk and checker does not appear to prepare any reports show-ing notations for labor, such as the reports herein prepared by Bienvenuand PhillipsIncidentally, the terms "clerk," "checker," and "tallyman" seem to beused more or less interchangeably168 NLRB No. 10 JAMES J. FLANAGAN STEVEDORES63delivery of freight, or (Ships Stores when Clerkand Checker is used) from vessel to wharf orwharf to vessel, and such Clerks, Checkers andTallymen as are employed in making deliveryto and from drays and/or other conveyances,including railroad cars or transport companies.(B)The members of the Parties of the FirstPart shall have the right to employ members ofthe Parties of the Second Part, calling them byname to be used as regular salaried WharfClerks, extra Wharf Clerks as provided in Sec-tion 3; it being distinctly understood the em-ployer has the right during the life of this con-tract to call regular monthly men, extra WharfClerks by name and complete discretion as tothe number of regular men to be carried onmonthly payroll, varying the number as theysee fit with the usual proper notice of fifteendays.In view of the foregoing, we conclude that thecontract by its terms describes the bargaining unitasclerks,checkers, or tallymen employed inchecking, receiving, or delivery of freight from ves-sel to wharf or wharf to vessel. The contract omitsfrom the unit description employees engaged in thepreparation of reports.In all the circumstances of the case, we concludethat the parties, after lengthy bargaining sessions,arrived at a contract unit which they apparently in-tended to reflect the stipulated unit certified by theBoard.Moreover, we find that the contract in-terpretation of the stipulated and certified unit is noton its face unreasonable or inconsistent with thecertified unit.Accordingly, we find that such ap-propriate unit, as interpreted in the contract, doesnot cover employees engaged in the preparation ofthe Army work report, the commercial daily work-ing report, the daily receiving report, and other spe-cial reports which Phillips prepared prior to the ex-ecution of the contract. We therefore find, in ac-cordance with our discussion and findings in thecompanion case,James J. Flanagan Stevedores,supra,thatRespondent did not violate Section8(a)(3) and (1) of the Act by failing, after the execu-tion of the contract, to call Bienvenu and Phillipsthrough the union hiring hall to prepare the specialreports which they had prepared prior to the execu-tion of the contract.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and hereby or-ders that the Respondent, James J: FlanaganStevedores, Beaumont, Texas, its officers, agents,successors, and assigns, shall take the action setforth in the Trial Examiner's Recommended Order,as herein modified.1.Delete from paragraph 2(b) of the Trial Ex-aminer'sRecommended Order that part thereofwhich reads "to be furnished" and substitutetherefor "on forms provided..."2.Delete from the second paragraph of theNotice the words "in any manner" and subsitutetherefor the words "in any like or relatedmanner."IT IS FURTHER ORDERED that the instant com-plaint be, and it hereby is, dismissed to the extentthat it alleges violations not found herein.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEWILLIAM J.BROWN, Trial Examiner:This proceedingunder Section 10(b) of the National Labor Relations Act,as amended,hereinafterthe Act,came on to be heard be-fore the Trial Examiner at Port Arthur,Texas, on Sep-tember 15, 1966.The underlying charges of unfair laborpractices had been filed on January 20 and 27, 1966, andduly served on the above-indicated Respondent. Thecomplaint herein was issued June 15, 1966.It alleged, inaddition to jurisdictional matter,that the above-indicatedRespondent(hereinafter sometimes the Company) dis-criminated against the above-indicated Charging Partieswith respectt to hire, tenure,or terms and conditions ofemployment because the Charging Parties engaged inconcertedactivitiesonbehalfofInternationalLongshoremen'sAssociation,Local 1924, AFL-CIO,hereinafter referred to as the Union.The Company's dulyfiled answer denies the commission of the unfair laborpractices and affirmatively alleges that matters embracedin the complaint were adjudicated both by arbitration andprior Board proceedings,were settled in collective bar-gaining, or were otherwise disposedof bythe parties.At the hearing the parties appeared and participated asnoted above with full opportunity to present evidence andargument on the issues.Subsequent to the hearing briefswere received from the General Counsel and Respondentand they have been fully considered. On the entire recordherein,including my observation of the witnesses, and onevaluation of the oral and written argument submitted, Imake the following:FINDINGS OF FACT1.THE BUSINESSOF THERESPONDENT EMPLOYERIt appears from the pleadings and evidence herein andIfind that the Company is a corporation organized underthe laws of the State of Texas with its principal office atPort Arthur, and is engaged in stevedoring operations atBeaumont, Orange, and Port Arthur, Texas. During the12-month period preceding issuance of the complaint, arepresentative period, the Company received in excess of$50,000 for stevedoring services from Texas firms whichfirms sold goods or performed services valued in excessof $50,000 for customers outside Texas. I find, as theCompany concedes, that it is an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.II.THE LABOR ORGANIZATION INVOLVEDThe pleadings and evidence establish and I find that theUnion is alabororganization within the purview of Sec-tion 2(5) of the Act. 64DECISIONS OF NATIONAL LABOR RELATIONS BOARDIii.THE UNFAIR LABOR PRACTICESA. Introduction and Summary of EventsThis case concerns events at the Company's Beaumontstevedoring operations. It appears that longshoremen em-ployed by the Company have at all material times beenrepresented by Local 341 of the I.L.A. Organization ofclerks and checkers in the port of Beaumont commencedsometime about May 1965' and on June 10 a stipulationfor certification upon consent election was executed; anelection was held on June 29 which the Union won. Bien-venu and Phillips voted in the election. Phillips appearsto have been active in support of the Union from its in-ception at Beaumont since his testimony reveals that hewas its business agent from that time until his dischargeon December 8, 1965. Bienvenu appears to have initiallyrefrained from support of the Union because of doubts ofhis eligibility for participation in the election and/or mem-bership in the Union, but the evidence indicates that bythe time of execution of a collective-bargaining agreementbetween the Company and the Union he was secretary-treasurer of the Local Union.On November 16, as a result of proceedings in Case23-UC-10 timekeepers were removed from the clerksand checkers unit; about the same time negotiationsbroke down for a short period during which Bienvenuworked behind the picket lines as a special considerationfor the Army vessels loading or unloading. Soonthereafter, apparently about November 19, the contractwas signed effective as of November 1. On November 23the Company delivered to Bienvenu and Phillips writtennotices terminating their employment as weekly/monthlyemployees effective as of December 8 At the same timethe Company reassigned to supervisory and office per-sonnel duties theretofore performed by Phillips and Bien-venu.The complaint alleges and the Company denies that theCompany's failure to employ Bienvenu and Phillips afterDecember 8, 1965, to prepare certain stevedoring reportstheretofore prepared by them, as well as the Company'sfailure to pay Bienvenu for 2 days worked (November 17and 18, 1965) and to pay both their share of the Com-pany's profit-sharing plan were unfair labor practiceswithin the meaning of Section 8(a)(3) and (1) of the Act.The Company denies this and also relies on arbitrationawards of May 27, 1966, and June 13, 1966, and theproceeding in 23-UC-10. It contends no profit-sharingmoneys are due Phillips and that tender was made toBienvenu of amounts due him.The General Counsel's brief has emphasized unionanimus on the part of the Company and its higher offici-als.2 I agree with General Counsel that the evidenceabundantly establishes such union animus; thus I creditthe testimony of Bienvenu, undenied by company wit-nesses, that in the period immediately prior to the electioncompany officialsBourne,Jordon, and James and RoseIDateshereinafter, except where otherwise indicated, relate to the year19652The supervisory status of the following company officials isestablished by the pleadingsJames Flanagan,president,Al Bourne,vicepresident,Rose Flanagan,secretary-treasurer,Irwin Jordon,superintendent3These are not alleged as instances or interference, restraint, or coer-cion within the scope of Section 8(a)(I) of the Act The record does not in-dicatewhether or not there were objections to conduct affecting theresults of the electionFlanagan, all admitted supervisors, engaged in extensiveacts of interrogation of Bienvenu and threats of the ad-verse consequences of union organization of the clerksand checkers culminating with the statement of Bourneon the day before the election that if the Union won theCompany would not keep regular employees but wouldhire from the union hal1.3 This latter statement can beseen as prophetic of the position the Company would takein the bargaining sessions but is not in itself sufficient toestablish unlawful discrimination against Bienvenu andPhillips particularly in view of the testimony which Icredit that this matter was fully explored between theparties in the bargaining.B.Robert Alvin Bienvenu, Jr.Bienvenu's employment with the Company com-menced August 21, 1958, when he was hired to work, ap-parently as a clerk, in the port of Beaumont. InDecember, 1960 he was transfered to the port of Orangeas a supervisor in charge of the unloading of boxcars,making daily reports of such unloading, checking cargo,and making a daily receiving report. The uncontradictedtestimony of James Flanagan, Jr., Respondent's pre-sident, is that Bienvenu had authority to hire and fire em-ployees while stationed at Orange.Sometime in the spring of 1965 the Company securedan Army contract for loading Army vessels at the port ofBeaumont and recalled Bienvenu to Beaumont. Theevidence is clear that on reporting back to Beaumont hewas paid at the supervisory rate of $4.07 straight time,$6.011/2 overtime, with a guarantee of $2.53 per hourwhen there were no vessels to handle. There is a conflict,however, as to whether or not he was a supervisor withinthe meaning of Section 2(11) of the Act. James Flanagantestified that Bienvenu was brought to Beaumont asassistant to Superintendent Irwin Jordon and that in thatcapacity he was required to clerk some vessels, preparelogs and the Army working reports4 and serve as a walk-ing foreman on board some vessels; thus, as Flanagan putitBienvenu was, in his view, required to perform both su-pervisory and nonsupervisory tasksBienvenu testified, however, that on his return to Beau-mont in May 1965 his primary job was to prepare theArmy work report and to help in clerking of ships if theregular clerk,Phillips,was overburdened.He alsotestified and I credit his account, that from May 3, toDecember 7, he prepared all such reports and that thework took 90 percent of his time.It is undisputed that Bienvenu voted without chal-lenge in the Board-conducted election on June 29, 1965,having been included in the list of eligibles in the stipula-tion signed June 10, Flanagan's explanation being thatsince Bienvenu had clerked some 6 to 10 vessels he con-sidered him eligible. Bienvenu's testimony is that Com-pany Vice President A.E. Bourne told him that JamesFlanagan had gone to considerable trouble to get him on4These appear to be three different reports, in evidence as G C Exhs7, 8, and 9 recapitulating work done loading Army vessels with break-downs by nature and location of work, types of employees and foremen,and straight as against overtime rates These reports are not requiredunder the Company's contract with the Army but are furnished byseparate agreement with Fred Andreason, civilian in charge of the workfor the Army Some but not all of the reports in evidence are signed byBob Bienvenu "Stevedores Superintendent" a title which I find of no sub-stantial,much less controlling, significance in determining Bienvenu'sstatus JAMES J.FLANAGANSTEVEDORES65the eligibility list because the Company felt confident ofhis vote.5Appraising the evidence before me in its totality I findthat it clearly preponderates in favor of the conclusionthat Bienvenu was, in the period from his return to Beau-mont on May 3 until his release from employment as aregular employee on December 8, an employee, not a su-pervisor. The evidence also establishes that in that periodBienvenu spent virtually all his time on the preparation ofthe Army work report and that no one else worked on thepreparation of that report.1.Failure to pay for November 17 and 18, 1965In point of view of time, the first alleged discriminationagainst Bienvenu appears to that relating to failure andrefusal of the Company to pay him for 2 days worked,November 17 and 18, 1965, the Company has denied anyrefusal to pay for such dates. Bienvenu testified, and histestimony is not contradicted, that about November 15negotiationsbetween Local 1924 and the Company hadcome to a halt and a picket line was set up at Beaumontand the other ports. It appears, however, that the Armymade arrangements for the loading of their vessels, thatthey were loaded and that on November 17 and 18, Bien-venu prepared the Army work reports on the vessels in-volved. He included the time in his timesheet but the dayswere deducted when he received his pay.Bienvenutestified that he questioned Rose Flanagan, companysecretary-treasurer, about this and that she replied that heshould not have been working since the Union had calleda strike. Bienvenu further testified that when he was in-formed he would not be paid for the 2 days in question hethreatened to withhold the Army work reports for thedays in question and was finally persuaded by CompanyVice PresidentBourne to releasethe reports.Theevidence indicates that Bienvenu had not been paid forthe 2 days in question as of the time of the hearing in thiscase.General Counsel's brief alludes briefly to this matter,does not list it as an issue,yet does list it in the demandfor relief. The question is whether or not by refusing topay Bienvenu for work performed during the period theUnion, which represented him and in which he was an of-ficer,was striking and picketing his place of work, theCompany discriminated against him and thereby en-couraged or discouraged membership in the Union. Thisissue does not appear to have been submitted to arbitra-tion.On the record before the only reasonable inference tobe made from the remarks of Rose Flanagan is that thepay was withheld either because union members had beenengaged in the protected activity of striking or becauseBienvenu presumably from patriotic considerations, hadengaged inthe protected activity of refraining from strik-ing. The effect of her actions could reasonably be said toencourage or discourage activity on behalf of the Union.Ifind and conclude that the Company, as alleged in thecomplaint, discriminated in pay against Bienvenu eitherbecause his fellow union members were engaged in con-certed activities or because he was not and that the Com-pany thereby engaged in unfair labor practices within thepurview of Section 8(a)(3) and (1) of the Act.2.Refusal to pay vested interest in profit-sharing planThe complaint alleges that the Company had dis-criminated against Bienvenu on account of his activity onbehalf of the Union by refusing to pay him his vested in-terest in the Company's profit-sharing plan. The Com-pany has denied these allegations and affirmatively has al-leged that, pursuant to arrangements made with arepresentative of the Board's Regional Office it computedthe amount of Bienvenu's vested interest and tenderedpayment of such amount whichBienvenurefused to ac-cept.General Counsel's brief asserts that there is noevidence in the record as to the amount of Bienvenu's in-terest.Bienvenu testified that he was informed by RoseFlanagan and by the company accountant, Landry, thathe had lost his vested interest in the profit-sharing plan bychoosing to go with the Union. His testimony is undeniedand I credit it. Thus what might have been a simplematter of contract liabilityis seenalso to be an unfairlabor practice inasmuch as the denial of an emolument ofemployment has been based on union activity. The Com-pany has adduced evidence establishing that it computedBienvenu's vested interest and submitted to the Board'sRegional Office a check payable to Bienvenu; it appearshowever that it did not submit the basis on which its cal-culation of the amount could be checked. In the instantcase the profit plan is in evidence and the Company hasasserted a willingness to payBienvenu$540.87 which itcontends is the amount due him.-Ifind that the Company refused Bienvenu his share ofthe profit-sharing plan in reprisal for hisunionactivityand I shall recommend it cease and desist from said con-duct and make appropriate payments to Bienvenu.3.Refusal to hire Bienvenu to prepareArmywork re-portAs noted above Bienvenu spent by far the greater por-tion of his working time in the preparation of the Armywork report in the period from his return to the port ofBeaumont on May 3, 1965, until his termination as aregular weekly/monthly clerk on December 8. As notedabove the Army work report isnot requiredby virtue ofthe contract between the Company and the Army but hasbeen furnished the Army by virtue of a side agreementwith the Army's chief civilian officer at the port of Beau-mont. The report in question appears to be something dif-ferent from a mere timekeeper's tally of time worked byindividuals and to be rather a report of all labor activitybroken down by location, type of work and type of wor-kers, in accordance with this anaylsis of the Army workreport I cannot regard the work involved in its prepara-tion as having been in any way affected by proceedings inCase 23-UC-10 which excluded timekeepers from theunit represented by the Union.James Flanagan testified that throughout the negotia-tion of the agreement with the Union he and other em-ployer representatives informed the union negotiatorsthat the Companies would not employ monthly clerks andcheckers but would call from the union hiring hall asneeded and on an hourly basis. Union RepresentativesWilliams and Barnes, testified that there were no negotia-5There is no indication of activity for the Union onBienvenu's part atany time prior to his becoming secretary-treasurer He worked behindunion picket lines on November l7 and 18, and there is no indication ofcompany knowledge of his support of the Union prior to his signing theunion contract 66DECISIONS OF NATIONALtions regarding reports or logs. The agreement inevidence as Respondent's Exhibit 1, establishes a rate formonthly wharf clerk and provides in the "Scope" clausethat the employers had discretion as to number of men tobe carried on monthly payroll subject to a 15-day noticeof variations.Flanagan testified that subsequent to the December 8release of Bienvenu as a monthly salaried clerk he oftencalled the union hall asking for Bienvenu and that on oneoccasion after Bienvenu reported he left at mid-daywithout notice. It appears however that any time Bien-venu was called he was most probably not working on theArmy work report since Flanagan testified that that workwas reassigned to some other group of workers.The issue as to whether or not byreassigningthe Armywork report preparation to office personnel, the Com-pany violated the terms of the colle-etive-bargainingagreement was the subject of arbitration proceeding andon May 27, 1966, the permanentarbitrator provided forin the agreement ruled the Company had not taken awayfrom the Union the work of preparing the Army work re-port in violation of the agreement. The General Counselasserts that the arbitration proceedings were introducedby the Company solely to becloud the issues herein andthat the arbitration results are repugnant to the policies ofthe Act. It is not contended that they were not fair andregular on their face.Icredit Flanagan's testimony that throughout the bar-gaining sessions preceding the execution of-t-he agreementhe advised the union representatives that he would nolonger employ monthly clerks and checkers and wouldremove the work of preparing the Army work report fromthe unit of which Bienvenu was a member.The blunt fact of the matter appears to be that the Em-ployer as a consequence of union organization of hisclerks and checkers determined to discharge Bienvenu asa weekly/monthly employee, use other office personnelto prepare the Army work report, and to call the unionhall for extra help on that work only when the existing of-fice staff was unable to cope with the volume of work.The evidence adduced to indicate discrimination is con-siderably cloudy, an element which necessarily redoundsto benefit the Respondent, and I can see no reasonablebasis for concluding that (1) it preponderates in favor ofthe conclusion that the Company's reassignment onDecember 8, 1965, of work performed theretofore on aregular weekly/monthly basis by Bienvenu in preparingthe Army work report, constituted discrimination againsthim because he engagedin unionactivity or (2) that the is-sues related to Bievenu's termination as a permanent em-ployeewere not fairly adjudicated in the arbitrationproceedings above referred to. I shall accordingly recom-mend dismissal of the allegations of the complaint in thisregard. The changes in operations which resultedin Bien-venu's discharge appear to have been both fully exploredin the bargaining sessions and subsequently adjudicatedin the arbitration proceedings.6BThis arbitration proceeding culimmated in an award on May 27, 1966(Resp Exh 3) denying the union grievance that the Company violated thecontract by taking away from the bargaining unit the work, once done byBienvenu, of making the Army work report 'while the arbitrator proceedson the theory that Bienvenu had been a supervisor at all material times, aholding with which I disagree, yet the award stands as that of the formLABOR RELATIONS BOARDC. James E. PhillipsJames Phillips was initially employed by the CompanyNovember 1, 1960, as a salaried wharf clerk. From thatdate up until his termination as a weekly salaried clerk onDecember 8 his duties were according to his testimonywhich I credit (1) to make physical check of all cargo un-loaded in warehouses for commercial ships for which theCompany was agent and to prepare reports thereon (G.C.Exh. 12 A-C, the "Daily Receiving Report"), (2) toprepare a "Daily Working Report" (G.C. Exh. 3) forextra labor, downtime and relateditemschargeableagainst the particular commercial vessel for the accountof Flanagan and (3) to prepare extra labor bills (G.C.Exh.4) and secure approval of the commercial vessel'schief officer thereon.As noted above Phillips was the business agent for theUnion fromits initial organizingdrive at the Companyuntil histermination as a salaried clerk on December 8,1965. Together with Bienvenu and others he participatedin a wildcat strike sometime in January 1966 and was en-joined by a State court from certain activitiesin connec-tion therewith.1.Refusal to pay vested interest in profit-sharing planThe complaint alleges that the Company sinceDecember 8, 1965, has discriminatorily refused to payPhillips his vested interest in the Company's profit-shar-ing plan. The Company denies any discriminatory treat-ment and asserts that Phillips had no vested interest in theplan and that nothing is due him.Unlike the situation respecting Bienvenu where the un-contradictedand credited testimony of Bienvenuestablishes discrimination in the refusal to pay his sharedue from the profit-sharing plan there is no indication thatany amount,assumingthere is something owing toPhilips, was withheld in reprisal for union activities.In the circumstances it would be improper for me to as-sume the task of interpreting the complicated details ofthe plan and making an adjudication as to whether anyamount, and if so, how much, was due Phillips since thatwould involve an adjudication of private rights. I recom-mend dismissal of the allegations regarding discriminationagainst Phillips in this area and refrain from adjudicatingwhether or not the provisions of the plan entitle him toanything under the terms thereof.2.Discriminatory refusal to hire Phillips to prepare re-portsJames Flanagan testified that in the negotiations lead-ing to consummation of the collective-bargaining agree-ment the Company's representative informed the unionnegotiators that when the agreement became effectivethey would no longer employ monthly salaried clerks' butwould call clerks from the union hiring hall as needed toselected by the parties and it cannot be said to be repugnant to the policiesof the Act in its result' It is noted that the agreement establishes in paragraph 3(A) a rate formonthly wharf clerk but paragraph I (B) appears to give the employers theoption to use or not use monthly clerks subject to a I5-day notice ofchange in the event any are employed JAMESJ.FLANAGANSTEVEDORESsupplement the regular Company office personnel. WhileWilliams and Barnes testified that there were no discus-sions involving the daily receiving report, extra'labor re-ports or similarlogs, Icredit Flanagan's testimony in thismatter.The General Counsel's argument is that inasmuch asPhillips performed the work of preparing the aforemen-tioned reports throughout the entire course of his employ-ment untilDecember 8, 1965, and thereafter was notcalled on to perform those services, there can be only oneconclusion drawn: that the work performed by Phillipswas arbitrarily and unilaterally taken from the bargainingunit and given to other employees of Respondent inreprisal for Phillips' membership in and activities on be-half of the Union. I cannot see that this conclusion neces-sarily follows and, as noted above, I credit the testimonyof James Flanagan that the matter of elimination of themonthly salaried clerk was fully discussed in the bargain-ing negotiations.Furthermore any suspicion of animus against Phillipsis dissipated by Flanagan's testimony, which I credit, thathe has always called the union hall for wharf clerks andhas often called for Phillips. In fact, Phillips concededthat he had worked for Flanagan every time they have aship and has worked 90 percent of his worktime since sign-ing of the contract for Flanagan. The situation as to Phil-lips appears on the evidence in the case to be that anychange in Phillips' situation resulted from positions takenand fully explored in the bargaining negotiations, per-missible under the specific terms of the agreement, andcompletely without union animus directed against Phil-lips. I recommend dismissal of the allegation of the com-plaint in this regard.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in sectionIII, above, occurring in connection with the companyoperations described in section I, above, have a close, in-timate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow thereof.V.THE REMEDYIn view of the findings set forth above to the effect thatthe Company has engaged in certain unfair labor prac-tices affecting commerce I shall recommend that it belre-quired to cease and desist therefrom and take such affirm-ative action as appears necessary and appropriate to ef-fectuate the policies of the Act. In view of the findingsthat the Company has discriminatorily withheld fromRobert Alvin Bienvenu moneys due him for 2 days' workinNovember 1965 together with moneys due him fromthe company profit-sharing plan, I shall recommend thattheCompany be required to make payment of thesemoneys with interest thereon at the rate of 6 percent perannum,computed in accordance with the rule establishedinIsis Plumbing & Heating Co.,138 NLRB 716. I shallrecommend the posting of an appropriate notice.8 In the event that this Recommended Order is adopted by the Board,the words "a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice In the furtherevent that the Board's Order is enforced by a decree of a United States67On the basis of the foregoing findings of fact and uponthe entire record in this case, I make the following:CONCLUSIONS OF LAW1.The Respondent Company is-an employer engagedin commerce within the meaning of Section 2(6) and (7)of the Act.2.The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3.By withholding moneys due Robert Alvin Bienvenufor labor performed and for his vested share in the Com-pany's profit-sharing plan because of his relationship toconcerted activities by or on behalf of the Union, theCompany has engaged in unfair labor practices within thescope of Section 8(a)(3) and (1) of the Act.4.The aforesaid unfair labor practices affect com-merce within the meaning of Section 2(6) and (7) of theAct.5.The Company has not, except as set forth above,engaged in unfair labor practices alleged in the complaint.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law and the entire record in this case it isrecommended that Respondent Company, its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership in the Union or anyother labor organization of its employees by withholdingfrom or refusing to pay employees or ex-employees whenproperly due them moneys owed said employees aswages or interests in the company profit-sharing plan.(b) In any like or related manner interfering with,restraining, or coercing employees in the excerise of theirrights to self-organization, to form, join, or assist theUnion or any other labor organization, to bargain collec-tively through representatives of their own choosing, andto engage in concerted activities for the purpose of collec-tive bargaining or other mutual aid and protection.2.Take the following affirmative action which appearsnecessary and appropriate to effectuate the policies of theAct:(a)Pay Robert Alvin Bienvenu moneys due on ac-count of 2 days' work performed on or about November17 and 18, 1965, for which he has not been paid, and onaccount of his vested interest in the,Company's profit-sharing plan together with interest on the moneys due asprovided above in the section entitled "The Remedy."(b)Post at its officesin Beaumontand Port Arthur andtransmit to the Union for postingin itshall if it be willingso to post, copies of the attached notice marked "Appen-dix."8 Copies of said notice, to be furnished by the Re-gionalDirector for Region 23, after being duly signed byRespondent's authorized officer, shall be posted byRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable stepsshall be taken by Respondent to insure that said noticesare not altered, defaced, or covered by any other material.Court of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words "a Decisionand Order "336-845 0 - 70 - 6 68DECISIONSOF NATIONAL LABOR RELATIONS BOARD(c)Notify the Regional Director for Region 23, inwriting, within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.9IT IS FURTHER RECOMMENDED that the allegations ofthe complaint not herein specifically found to have beensustained be dismissed.9 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify said Regional Director,inwriting, within 10 days from the date of this Order,what steps Re-spondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESWE WILL NOT in any manner interfere with,restrain, or coerce employees in the excerise of theirrights under the National Labor Relations Act, asamended.WE WILL pay Robert Alvin Bienvenu wages duefor work performed on November 17 and 18, 1965,or thereabouts, for which he has not yet been paid,and also pay him the amount due him as his vestedshare of the Company's profit-sharing plan togetherwith interest in the foregoing amounts.All our employees are free to become or remain mem-bers of the above-named or any other labor organization.Pursuant to the Recommended Order of a Trial Ex-aminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our em-ployees that:WE WILL NOT discourage membershipin Interna-tionalLongshoremen'sAssociation,LocalNo.1924, or any other labor organization by withholding,when due,wages, salaries,or amounts due under ourprofit-sharing plan or in any other way discriminatingagainst them with respect to hire, tenure or any termor condition of employment.DatedByJAMES J.FLANAGANSTEVEDORES(Employer)(Representative)(Title)This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any othermaterial.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectly with the Board's Regional Office, 6617 FederalOfficeBuilding, 515 Rusk Avenue, Houston, Texas77002, Telephone 228-4296 Extension 4721.